Citation Nr: 0020926
Decision Date: 08/10/00	Archive Date: 11/03/00

DOCKET NO. 96-28 622               DATE AUG 10, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Washington, DC

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for defective vision.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from May 1975 to March 1976.

A July 1976 RO rating decision denied service connection for myopic
astigmatism. The veteran was notified of this determination in July
1976 and March 1977, and he did not appeal.

In 1995, the veteran submitted an application to reopen the claim
for service connection for defective vision due to various eye
conditions. This appeal comes to the Board of Veterans' Appeals
(Board) from a February 1996 RO rating decision that determined
there was no new and material evidence to reopen the claim for
service connection for defective vision.

FINDINGS OF FACT

1. By an unappealed July 1976 RO rating decision, service
connection for myopic astigmatism was denied.

2. Evidence received subsequent to the July 1976 RO rating decision
is of such significance that it must be considered in order to
fairly decide the merits of the claim for service connection for
defective vision.

3. The veteran has not submitted competent (medical) evidence
showing a permanent increase in his preservice myopic astigmatism
with refractive error or linking his epithelial keratopathy, first
found many years after service, to an incident of service.

2 -

CONCLUSIONS OF LAW

1. The unappealed July 1976 RO rating decision, denying service
connection for myopic astigmatism, is final. 38 U.S.C.A. 7105,
previously 4005, (West 1991); 38 C.F.R. 20.302, 20.1103 (1999).

2. New and material evidence has been received to reopen the claim
for service connection for defective vision. 38 U.S.C.A. 5108 (West
1991); 313 C.F.R. 3.156(a) (1999).

3. The claim for service connection for defective vision due to
myopic astigmatism with refractive error and/or epithelial
keratopathy is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, the
evidence must demonstrate the presence of it and that it resulted
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1131 (West 1991) ; 38 C.F.R. 3.303 (1999).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defect noted when examined and accepted for service.
Clear and unmistakable evidence that the disability manifested in
service existed before service will rebut the presumption. 38
U.S.C.A. 1111, 1137.

A preexisting injury or disease will be considered to have been
aggravated by active service, where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the disease. Clear and unmistakable evidence (obvious or manifest)
is required to rebut

- 3 -

the presumption of aggravation where the preservice disability
underwent an increase in severity during service. This includes
medical facts and principles which may be considered to determine
whether the increase is due to the natural progress of the
condition. Aggravation may not be conceded where the disability
underwent no increase in severity during service on the basis of
all the evidence of record pertaining to the manifestations of the
disability prior to, during and subsequent to service. The usual
effects of medical and surgical treatment in service, having the
effect of ameliorating disease or other conditions incurred before
enlistment, including postoperative scars, absent or poorly
functioning parts or organs, will not be considered service
connected unless the disease or injury is otherwise aggravated by
service. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a), (b)
(1998). A veteran seeking service connection by aggravation is not
entitled to presumption of aggravation in service, where there was
temporary worsening of symptoms, but the condition itself did not
worsen. Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Generally, the best distant vision obtainable after best correction
by glasses will be the basis of a rating for vision impairment. 38
C.F.R. 4.75 (1999).

The July 1976 RO rating decision determined that service connection
was not warranted for myopic astigmatism. The veteran was notified
of this determination and he did not appeal. Since the veteran did
not appeal this determination, it is final with the exception that
he may later reopen the claim if new and material evidence is
submitted. 38 U.S.C.A. 5108, 7105, previously 4OO5, (West 1991); 38
C.F.R. 3.156(a), 3.160(d), 20.1103. The question now presented is
whether new and material evidence has been submitted since the July
1976 RO rating to permit reopening of the claim. Manio v.
Derwinski, 1 Vet. App. 140 (1991). For evidence to be deemed new,
it must not be cumulative or redundant; to be material, it must
bear directly and substantially upon the specific matter under
consideration (here, whether the veteran's myopic astigmatism
worsened in service or whether he incurred another eye disability
in service). For evidence to be new and material it must be of such
significance that, alone or with the other evidence of record, it
must

4 - 

be considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, the Court) had the opportunity to discuss the
relationship between determinations of new and material evidence to
reopen and those of well-groundedness. Elkins v. West, 12 Vet. App.
209 (1999). The Court also noted that, in rejecting the Colvin
reasonable-possibility-of-outcome-change test, Hodge effectively
decoupled the existing relationship under the Court's case law
between determinations of well-groundedness and of new and material
evidence to reopen. Prior to Hodge, no opinion of the Court ever
suggested that evidence that was sufficient to reopen might not be
sufficient to well ground a claim. Moray v. Brown, 5 Vet. App. 211,
214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 470, 472
(1992)) (new and material evidence "is, by its nature,
well[]grounded"); Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (a
lower evidentiary threshold is applicable to determining whether a
claim is well grounded); Edenfield v. Brown, 8 Vet. App. 384, 390
(1995) (the difference, if any, between the evidence necessary to
present a well-grounded ("plausible") claim and that needed to
satisfy the third new-and-material evidence requirement
("reasonable possibility") is slight). Consequently, if upon remand
the Board determines that new and material evidence has been
presented, it next must determine, as part of its "review [of] the
former disposition of the claim" under section 5108, whether the
veteran's claim, as then reopened, is well grounded in terms of all
the evidence in support of the claim, generally presuming the
credibility of that evidence. In this regard, the Court noted that,
as outlined in Winters v. West, 12 Vet. App. 203 (1999), issued by
the Court concurrently with the Elkins opinion, if the Court on
review of all the evidence of record in support of the claim were
to determine that the veteran's underlying claim was not well
grounded, the Court would not remand for the Board to apply 38
C.F.R. 3.156(a) and Hodge because the failure to apply the
regulation under such circumstance would not be prejudicial to the
veteran.

5 -

The evidence of record at the time of the July 1976 RO rating
decision, denying service connection for myopic astigmatism,
consisted of statements from the veteran that he had an eye
condition due to service; service medical records that showed the
presence of decreased vision at the time of a medical examination
for enlistment into service, and that showed the presence of
conjunctivitis, refractive error of the eyes later classified as
myopic astigmatism with refractive amblyopia, and temporary
worsening of distant visual acuity; and a report of VA eye
examination in July 1976 that did not show the presence of
conjunctivitis or that the distant visual acuity had worsened from
the time of the veteran's medical examination for enlistment into
service.

Since the July 1976 RO rating decision, additional statements and
testimony was received from the veteran to the effect that his
vision worsened in service due to medication given to him at that
time. This evidence is somewhat different from his statements of
record in July 1976, and he has submitted medical evidence showing
the presence of epithelial keratopathy that was not demonstrated in
July 1976. The Board finds that this evidence is new and of such
significance that it must be considered in order to fairly decide
the merits of the claim for service connection for defective vision
due to various eye conditions. Hence, there is new and material
evidence to reopen the claim for service connection for defective
vision. 38 C.F.R. 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question now to be answered by the Board is whether
the veteran has presented evidence of a well-grounded claim for
service connection for defective vision; that is, evidence which
shows that the claim is plausible, meritorious on its own, or
capable of substantiation. 38 U.S.C.A. 5107(a) (West 199 1); Murphy
v. Derwinski, 1 Vet. App. 78 (1990). If he has not presented such
a claim, his appeal must, as a matter of law, be denied, and there
is no duty on the VA to assist him further in the development of
the claim. Murphy at 81. The Court has also stated that a claim
must be accompanied by supporting evidence; an allegation is not
enough. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). In a claim of
service connection, this generally means that evidence must be
presented which in some fashion links a current disability to a
period of military service, or as secondary to a

6 -

disability which has already been service-connected. 38 U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.310 (1999); Rabideau v.
Derwinski, 2 Vet. App. 141, 143 (1992). "In order for a claim to be
well-grounded, there must be competent evidence of current
disability (a medical diagnosis) ... ; of incurrence or aggravation
of a disease or injury in service (lay or medical testimony), ...;
and of a nexus between the inservice injury or disease and the
current disability (medical evidence)." Caluza v. Brown, 7 Vet.
App. 498 (1995).

The evidence shows that the veteran had conjunctivitis in service,
but the post- service medical records do not show the presence of
this condition. Hence, service connection cannot be granted for
such a condition. Service medical records show the presence of
refractive error due to myopic astigmatism. A refractive error of
the eyes is not a disability for VA compensation purposes. 38
C.F.R. 3.303(c). Nor does the medical evidence show that the
veteran's distant visual acuity due to myopic astigmatism with
refractive error permanently worsened in service or that the
epithelial keratopathy, first found long after service, is related
to an incident of service. A claim is not well grounded where there
is no evidence of the claimed condition or of medical evidence
linking a claimed disability to an incident of service. Caluza, 7
Vet. App. 498.

The veteran's statements and testimony with regard to the worsening
of his vision in service due to medication given to him at that
time is new evidence, but this lay evidence is not sufficient to
support a claim for service connection based on medical causation.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran is advised that he may reopen the claim for service
connection for defective vision at any time by notifying the RO of
such an intention and submitting supporting evidence. An example of
supporting evidence is a medical report with an opinion linking the
claim eye condition with defective vision to an incident of
service. Robinette v. Brown, 8 Vet. App. 69 (1995).

7 -

ORDER

New and material evidence having been received, the application to
reopen the claim for service connection for defective vision is
granted; the claim for service connection for defective vision is
denied as not well grounded.

J.E. Day 
Member, Board of Veterans' Appeals

 - 8 -



 430212196     000822    912423

DOCKET NO. 97-26 033               DATE AUG 22 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1983 to April 1984,
and from November 1990 to May 1991.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from a September 1995 rating decision of the Nashville,
Tennessee, Department of the Veterans Affairs (VA) Regional Office.
The veteran subsequently moved to Arkansas, and the No. Little
Rock, Arkansas, RO currently has jurisdiction of the claims file.

In a decision, dated in October 1998, the Board denied the
veteran's claim for service connection for an acquired psychiatric
disorder, to include post traumatic stress disorder (PTSD). The
veteran appealed the Board's decision to the United States Court of
Appeals for Veterans Claims (Court) (formerly known as the United
States Court of Veterans Appeals). In October 1999, the Court
granted a joint motion for remand and to stay further proceedings,
and vacated the Board's decision. The Court then remanded the case
for compliance with the instructions contained in the joint motion.
A copy of the court order and copy of the joint motion for remand
have been filed in the veteran's claims folder. This decision is
rendered by the Board in response to the joint motion for remand.

FINDINGS OF FACT

1. There is no competent medical evidence of record establishing a
current diagnosis of PTSD.

2. There is no competent medical evidence establishing that the
veteran's current psychiatric disability, diagnosed as a dysthymic
disorder and major depression, is related to any incident of
service.

CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric
disorder is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are silent for treatment for or
diagnosis of an acquired psychiatric disorder, including PTSD,
anxiety, and depression. In the report of medical history made at
the time of separation examination in April 1991, the veteran
indicated in the positive relative to the question of whether he
"ever has or have you now" nervous trouble of any sort. The
examiner commented that the veteran had chronic anxiety. His
psychiatric status was recorded as normal at that time.

VA examination.in November 1991 is silent for complaint or
diagnosis of any psychiatric disorder.

VA outpatient treatment records dated in 1994 and 1995 show that an
evaluation in October 1994, the veteran reported having difficulty
sleeping since returning from service. He also reported having
violent dreams, memory loss, anxiety, depression, and paranoia. The
pertinent assessments were insomnia and depression. On psychiatric
evaluation in November 1994, the veteran complained of chronic
fatigue. He also reported having had nightmares three or more
months ago. He stated that he had experienced numerous symptoms
since returning from the Gulf, including depression, problems
concentrating, apathy, temper flare-ups, excessive worry, paranoia,
and avoidance of people. He denied intrusive daytime memories
except thinking about how he was mistreated in the Gulf. He
indicated that he served with the 142nd Army National Guard field
artillery brigade as a tactical wire operation specialist. He
denied any firefights, shellings or bombings, but noted that "we
did pass through some bombed areas." He indicated that he had to
spend 21 days in the middle of burning oil wells. Mental status
examination found the veteran's mood to be sad and depressed, but
he admitted that he was unsure why he should be depressed. The VA
psychiatrist entered two clinical assessments: "(1) Dysthymic
disorder, R/O major depression. (2) I do not get a strong feeling
for

- 3 -

PTSD now. He [the veteran] is more angry at (unresolved + undealt-
with) his treatment in Saudi than traumatized over combat." In
December 1994, the veteran was seen for multiple complaints. The
clinician noted that a few were consistent with a diagnosis of PTSD
and that many were consistent with depression. The clinician
indicated that the veteran vented anger about having to go to Saudi
Arabia and about the treatment he received while there and further
blamed the military for "screwing up" his current life situation.
The clinician noted that although the veteran expressed a desire
not to take medication, he endorsed symptoms consistent with major
depression and would probably benefit from antidepressants. In
January 1995, the assessment was of major depression versus
dysthymic disorder, and the veteran was placed on Trazodone. The
next month, he reported that he was doing better on medication.

In an October 19@)5 statement, L.W. reported that she had known the
veteran for 7 1/2 years and that when he came back from Desert
Storm, he began to show signs of depression, was easily agitated,
and had a very short temper. Also he would imagine people talking
to him and would have anxiety attacks. She indicated that the
veteran had received therapy for depression and that he was doing
better with medication.

In a November 1995 statement, G.B. reported that he had known the
veteran for 18 years, and they had served in the National Guard
together and had gone to war together. He indicated that before
they went to Desert Storm, the veteran was active and out-going,
never got mad at anyone, and was always a jokester, but that after
returning from Desert Storm, he started having problems at home and
at work.

In a November 1995 statement, V.C., the veteran's wife, reported
that when she first met the veteran in January 1992, he was
emotional and bitter towards his ex- wife, that they married in the
spring of 1993, and that she noticed at times that the veteran can
not sleep and has trouble focusing or making decisions.

Received in December 1995 was a PTSD questionnaire wherein the
veteran described stressful events he allegedly experienced while
serving in Desert Storm.

- 4 -

VA outpatient treatment records, dated in 1996, show treatment for
depressive symptoms variously diagnosed as dysthymic disorder and
major depression.

In a November 1996 statement, E.A., the readiness non-commissioned
officer (NCO) of the veteran's National Guard unit, reported that
he had known the veteran for approximately 20 years, and that the
veteran has become short tempered and depressed since his return
from the Persian Gulf.

On VA psychiatric examination in November 1996, the veteran
reported having difficulty with depression, nervousness, insomnia,
early wakening, lack of energy, appetite problems, loneliness,
irritability, concentration problems, feelings of guilt, and an
inability to relax. He stated that his depression interfered with
his ability to "function normally." He stated that he constantly
worried "about things that I don't have control over." He worried
constantly and labeled his worries "obsessions." Since experiencing
two divorces, he had "just shut off everybody and everything." He
was frequently sad, and either slept excessively or not enough. He
tended to push people away, even those who care about him. These
problems had gotten more severe over the last few years, although
they had appeared since his time in Desert Storm. He reported that
he tried to deny his sadness and "snap out of it," but found it
difficult to do so. He felt depressed all the time, but reported
that on some days it was worse. On those occasions, his obsessions
made him sick, he lost his appetite, and he became irritable. At
times, he would wake up in the middle of the night with worries. He
felt "constantly lifeless" and always "tired and achy."

On mental status examination, the veteran's affect was slightly
nervous, and his overall mood seemed depressed. Orientation was
appropriate, and thinking was spontaneous, logical, and well
organized. Some pressure of speech was noted, and his thinking
seemed very productive. He reported past suicide ideation, but none
currently. Relationships with others seemed good, and self-esteem
seemed fair. Memory and fund of information were good, and
reasoning skills showed the capacity for abstract thinking.
Judgment and insight were both good. Intellectual functioning was
estimated to be in the average to high average range. The

- 5 -

diagnosis was of major depressive episode, single, moderate. The
examiner noted that the veteran had been having problems with
depression for the last 4 to 5 years, and that his depression may
be influenced by his divorce 4 months ago. The examiner further
noted that the veteran's prognosis was fairly good due to his
intelligence and short duration of symptoms.

In March 1997, the veteran testified that he had no psychiatric
problems prior to service, and the he was troubled with anxiety,
depression, and fear in the Persian Gulf. He indicated that his
symptoms continued and that saw a Red Cross counselor a year or so
after his separation from service; however, he acknowledged that
his divorce in July 1991 had an affect on him. He stated that he
did not receive any treatment until 1994 and that he currently
suffers from recurrent depression accompanied by loss of memory,
reduced concentration, and avoidance of people when he is
depressed. He had no flashbacks, but certain smells will remind him
of the smell of dead bodies in Saudi Arabia. He also reported
having some panic attacks. See March 1997 hearing transcript.

Records from the Arkansas Baptist Children's Home & Family
Ministries show that the veteran sought counseling in April 1992
for grief he was experiencing as a result of a divorce. His father
died in June 1992, and he continued to experience much anger and
grief. The veteran was next seen in April 1996 concerning an
impending divorce from his second wife.

Analysis

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991). If a psychosis is manifested to a degree of
10 percent within one year after separation from service, the
disorder may be presumed to have been incurred in service. 38
U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309
(1999). In addition, if a condition noted during service is not
shown to be chronic,

- 6 -

then generally a showing of continuity of symptomatology after
service is required for service connection. 38 C.F.R. 3.303(b)
(1999).

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence of a well grounded-
claim. See 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.App. 78,
81 (1990). A well-grounded claim is a plausible claim that is
meritorious on its own or capable of substantiation. Murphy, supra.
An allegation that a disorder is service connected is not
sufficient; the veteran must submit evidence in support of a claim
that would "justify a belief by a fair and impartial individual
that his claim is plausible." See 38 U.S.C.A. 5107(a); Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). The quality and the
quantity of the evidence required to meet this statutory burden of
necessity will depend on the evidence presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Generally, a well-grounded claim for service connection requires
(1) medical evidence of a current disability; (2) medical or, in
certain circumstances, lay evidence of in-service incurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between the claimed in-service disease or injury and the
present disease or injury. See Caluza v. Brown, 7 Vet. App. 489,
504, 506 (1995); see also, Epps v. Gober 126 F.3d 1464, 1468 (Fed.
Cir. 1997) (expressly adopting definition of well-grounded claim
set forth in Caluza, supra). The second and third Caluza elements
can be satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that
the condition was "noted" during service or during an applicable
presumptive period; (b) evidence showing post-service continuity of
symptomatology; and (c) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the post-
service symptomatology. See 38 C.F.R. 3.303(b); Savage v. Gober, 10
Vet. App. 488, 495-97 (1997). For the purpose of determining
whether a claim is well grounded, the credibility of the evidence
in support of the claim must be presumed, See Robinette v. Brown,
8 Vet. App. 69, 75 (1995).

- 7 -

Here, the veteran's service medical records reflect no diagnosis of
a mental disorder during service. Although the report of medical
history, taken in conjunction with the April 1991 separation
examination, included a notation of chronic anxiety, the veteran's
psychiatric evaluation yielded normal findings and no psychiatric
disability attributable to any incident of service was present.
Also, there was absolutely no indication on the November 1991 VA
examination report (which was several months after the veteran's
discharge from service) of a psychological problem, including
anxiety.

Crucially, there is nothing in the record prior to 1994 that shows
that the veteran has ever been treated for a psychiatric problem.
VA psychiatric evaluations and examinations performed between
January 1994 and November 1996, concluded that the veteran suffered
from a dysthymic disorder and major depression, rather than PTSD.
Therefore, in the absence of a current diagnosis of PTSD, the
veteran's claim for service connection must be denied as not well
grounded. See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and Rabideau v.
Derwinski, 2 Vet. App. 141, 144 (1992)); Caluza, supra.

Similarly, while VA reports of examination conducted between 1994
and 1996 currently disclose diagnoses of a dysthymic disorder and
major depression, the Board observes that there is no competent
medical evidence linking either of the disorders to the veteran's
period of service; nor is there any competent evidence, which
indicates that a compensable disabling dysthymic disorder or major
depression was manifested within the first post-service year. See
Caluza and Savage, both supra.

Specifically, in the November 1994 report, the VA psychiatrist
entered two separate and distinct clinical assessments: "(1)
Dysthymic disorder, R/O major depression. (2) I do not get a strong
feeling for PTSD now. He [the veteran] is more angry at (unresolved
+ undealt-with) his treatment in Saudi than traumatized over
combat." With respect to the first assessment, the physician makes
no reference whatsoever as to whether the veteran's treatment in
service was a precipitating cause of his

- 8 -

dysthymic disorder. In this context, the November 1994 examination
report does reflect that during the course of that examination, the
veteran did describe a history of events, which he perceived to be
acts of mistreatment during his tour of duty in the Gulf, as well
as on the part of a certain Lieutenant Colonel. However, the first
assessment does not demonstrate that the physician, after listening
to the veteran's lay history and performing an examination, made a
medical judgment based on both factors, that the veteran suffered
a current dysthymic disorder attributed to the events described in
his history. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
Rather, the second assessment reflects the medical determination of
a competent expert, made after a full evaluation of the veteran,
that the veteran's accounts of his treatment in service did not
support a finding of PTSD. This medical opinion only refers to the
PTSD, as nothing regarding the dysthymic disorder is mentioned in
the second assessment. This same analysis also applies to the
December 1994 VA progress note, in that the clinician specifically
indicated that the notations were consistent with the content
reflected in the November 4, 1994 report, as prepared by the VA
psychiatrist. Furthermore, while the VA physician in November 1996
concluded with a diagnosis of a major depressive episode, he did
not elaborate on whether this disorder was caused by any incident
of service. Thus, it is well to recall that "[e]vidence which is
simply information recorded by the a medical examiner, unenhanced
by any additional medical comment by the examiner, as in this case,
does not constitute ...'competent medical evidence'." Id.
Therefore, the VA reports of examination conducted between 1994 and
1996, are not competent medical evidence of a relationship between
the veteran's current psychiatric disability and his period of
active service. Such evidence would be required to support this
claim.

The Board has also considered the veteran's lay evidence, including
his sworn testimony and the statements from his acquaintances and
family member, with regard to this claim. However, where the
determinative issue is one of medical causation or a diagnosis,
only those individuals with specialized knowledge, training, or
experience are competent to provide evidence on the issue.
Grottveit v. Brown, supra (citing Espiritu v. Derwinski, 2 Vet.
App. 429 (1992)). The assertions

- 9 -

of a lay party on matters of medical causation or diagnosis are not
sufficient to make a claim well grounded. Id; Moray v. Brown, 5 Vet. App. 511
(1993).

Under these circumstances, the Board finds that the veteran has not met his
initial burden of proof, and that his claim of entitlement to service
connection for an acquired psychiatric disorder is not well grounded within
the meaning of the law. Where, as in this case, the veteran fails to submit
evidence in support of a plausible claim, the VA is under no duty to assist
the veteran in developing the record to support his claim. See 38 U.S.C.A.
5107(a); Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997); Morton v. West,
12 Vet. App. 477, 486 (1999) (VA cannot assist a claimant in developing a
claim that is not well grounded). Further, the veteran's burden to submit
evidence sufficient to establish a well-grounded claim is the veteran's alone
and is not relieved by the benefit of the doubt provision. See 38 U.S.C.A.
5107(b); Epps v. Gober, supra.

That notwithstanding, the VA has an obligation under 38 U.S.C.A. 5103(a), to
advise the veteran of the evidence necessary to complete his application for
benefits. See Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v.
Brown, 8 Vet. App. 69 (1995). In this case, the veteran is hereby notified
that preliminary review indicates that the evidence necessary to complete the
application for service connection for an acquired psychiatric disorder is
competent medical evidence of a current disability and a causal link to his
period of military service or evidence of chronicity or continuity of
symptomatology. Savage and Caluza, both supra. The veteran is also advise
that he may obtain and submit the Red Cross counselor's report/record (if,
not already of record), which he referenced during his March 1997 hearing.
Additionally, inasmuch as the veteran's claim includes the determinant issues
involving the question of diagnosis or medical causation, he needs to submit
competent medical evidence to that effect in order to show that his claim is
plausible or possible. See Grottveit, supra. Accordingly, the Board views its
discussion as sufficient to inform the veteran of the elements necessary to
complete his application for claim of service connection for claimed
disability. See Robinette, 8 Vet. App. at 77-80; see also McKnight v. Gober,
131 F.3d 1483 (Fed. Cir. 1997); Brewer v. West, 11 Vet. App. 228, 236 (1998).

- 10 -

The Board recognizes that this appeal is being disposed of in a manner that
differs from that used by the RO. The RO denied the veteran's claim on the
merits, while the Board has concluded that the claim is not well grounded.
However, the Court has held that "when an RO does not specifically address
the question whether a claim is well grounded but rather, as here, proceeds
to adjudication on the merits, there is no prejudice to the veteran solely
from the omission of the well grounded analysis." See Meyer v. Brown, 9 Vet.
App. 425, 432 (1996).

ORDER

Service connection for an acquired psychiatric disorder is denied.

Deborah W. Singleton
Member, Board of Veterans' Appeals



- 11 - 168625560      000906    845948

DOCKET NO. 99-08 879               DATE SEP 06 2000

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

The propriety of the initial noncompensable (0 percent) evaluation
assigned for the veteran's service-connected right inguinal hernia.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from September 1984 to July 1991.
He apparently also had additional service as a member of the Army
National Guard and the Air National Guard, including a period of
duty in February and March 1997.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from an August 1997 rating decision from the
Washington, D.C., Regional Office (RO). That determination, in
pertinent part, denied service connection for residuals of a foot
injury, a disability manifested by high protein level, and a
disability manifested by shaving profile. That determination also
granted service connection for right inguinal hernia and assigned
a noncompensable evaluation for that disability, effective May 9,
1997. The veteran filed a notice of disagreement as to these issues
in January 1998. The veteran's claims folder was thereafter
transferred to the Pittsburgh, Pennsylvania, RO, due to change in
the veteran's residence.

A statement of the case as to all of the issues was issued in
February 1999. A substantive appeal was received in April 1999,
which, in effect, limited the appeal to the issue of the propriety
of the initial noncompensable (0 percent) evaluation assigned for
the veteran's service-connected right inguinal hernia. In a
statement received in November 1999, the veteran, in essence,
reported that he wished to withdraw the issues of entitlement to
service connection for residuals of a foot injury and a disability
manifested by shaving profile from appellate consideration.
Significantly, neither the veteran nor his representative has
presented any further argument regarding the issue of entitlement
to service connection for a disability manifested by high protein
level. Therefore, that issue will not be considered at to time. 
Accordingly, the issue properly before the Board at this time is as
set forth on the title page of this decision.

As the veteran has disagreed with the initial evaluation assigned,
the Board has recharacterized that issue accordingly, in light of
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126
(1999).

- 2 -

It is significant to note that, in his Appeal to the Board (VA Form
9) received in April 1999, the veteran requested a personal hearing
before a member of the Board at the RO. However, in a letter
received in January 2000, the veteran stated that he no longer
wanted a personal hearing before a member of the Board.

Contentions advanced by the veteran are to the effect that he is
entitled to service connection for a bladder disorder and a kidney
disorder, to include urine retention problem. These issues are not,
however, procedurally developed for appellate purposes, and are not
properly before the Board at this time. The matter is referred to
the RO for any action deemed appropriate.

REMAND

The veteran's contentions regarding the increase in severity of his
service- connected right inguinal hernia constitutes a plausible or
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629
(1992). Therefore, the Department of Veterans Affairs (VA) has a
statutory obligation to assist him in the development of his claim.
38 U.S.C.A. 5107(a) (West 1991). The veteran was last afforded a VA
examination in October 1996. However, the Board finds that the
examination was not adequate to rate the right inguinal hernia.
That is the signs and symptoms of the veteran's right inguinal
hernia were not sufficiently described. Additionally, the
examination report was silent as to whether the veteran's right
hernia was either readily reducible or well supported by a truss.
See 38 C.F.R. 4.114, Diagnostic Code 7338.

Accordingly, this case is hereby REMANDED to the RO for the
following actions:

1. The RO should obtain and associate with the claims file reports
of treatment of right inguinal hernia by the VA medical facilities
in Washington, D.C., and Pittsburgh, Pennsylvania, along with any
other records identified by the veteran that are not currently
associated with the record. If any records are

- 3 -

unavailable, or any search for records yields negative results,
that fact should clearly be documented in the claims file.

2. The RO should arrange for the veteran to undergo an appropriate
VA examination to determine the current nature and extent of his
service-connected right inguinal hernia. It is imperative that the
physician who is designated to examine the veteran reviews the
evidence in his claims folder, including a complete copy of this
REMAND. All appropriate tests and studies deemed necessary should
be conducted, and all clinical findings should be reported in
detail. The examiner should describe in detail all pertinent signs
and symptoms. The examiner should provide an opinion as to whether
the veteran's right inguinal hernia is either readily reducible or
well supported by a truss.

If the examiner is unable to provide any of the requested
information with any degree of medical certainty, he/she should
clearly so state. Otherwise, all examination findings, along with
the complete rationale for all opinions expressed or conclusions
reached, should be set forth in a typewritten report.

3. To help avoid future remand, the RO should ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. If any action is not undertaken, or
is taken in a deficient manner, appropriate corrective action
should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

- 4 -

4. After completion of the foregoing, and after undertaking any
other development deemed warranted by the record, the RO should
readjudicate the issue of the propriety of the initial
noncompensable (0 percent) evaluation assigned for the veteran's
service-connected right inguinal hernia, in light of all relevant
evidence and all pertinent legal authority, specifically to include
that cited to herein. The RO should also consider the propriety of
awarding "staged ratings" under the Fenderson case recently issued
by the Court. The RO should provide adequate reasons and bases for
its decision, citing to all governing legal authority and
precedent, and addressing all issues and concerns that are noted in
this REMAND.

5. If the benefits sought by the veteran continue to be denied, he
and his representative must be furnished a Supplemental Statement
of the Case (SSOC) and given an opportunity to submit written or
other argument in response thereto before his case is returned to
the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence within the
appropriate time period. See Kutscherousky v. West, 12 Vet. App.
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The

- 5 -

Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446,
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

D. C. Spickler
Member, Board of Veterans' Appeals

Under 38 U.S.C A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 6 - 



